DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 have been rejected.
Claim Objections
Claims 1 and 12 recite elements “to interact,” “allowing interaction,” and “for completing a transaction conduced” in the first element of “receiving.”
Claims 1 and 12 recite the element of “is matched” in the element of “retrieving.”
Claims 1 and 12 recite the element of “to populate fields” performed by the mobile device in the last element.
Paragraphing is required for all elements. MPEP 608.01(m) (citing 37 CFR 1.75(i)) requires that all elements be paragraphed and in semicolon form. Further, “plural indentations to further segregate subcombinations or related steps” are desired. (MPEP 608.01(m).)
This objection may be held in abeyance if and when allowance is in order. Responsiveness is however still required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1), MPEP 608.01(o), and MPEP 2181(I)(V). Correction of the following is required:
Claims 1 and 12 recite: “allowing interaction” in the first element. Claims 1, 12, 2, 5, 15, 8, and 18 recite: “first identification information”.  
Claims 5 and 15 recite: “updating the second identification information with at least some of the 
The Examiner submits that the USPTO Board of Patent Appeals and Interferences has recognized that the lack of antecedent basis of claim terms in the original specification as a “significant problem.” See 73 Fed. Reg. 32944 (June 10, 2008) (noting that “[o]ne significant problem faced by the Board under Rule 41.37(c)(1)(v) occurs when the language of a claim does not have direct antecedent language in the specification."). Further, since the nomenclature used by Applicant departs from the Specification, amendments to the Specification required to ensure the claims are constructed in light of the Specification. Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901).
Examiners have no authority to waive the provisions of a rule. See In re Goodman, 3 USPQ2d 1866, 1871 (ComrPats 1987) (noting the examiners have no authority to waive 37 CFR 1.111(b)); 37 CFR 1.121(e) (“The disclosure must be amended, when required by the Office[.]”).
Appropriate correction is required. This objection is to not be held in abeyance.

Response to Arguments
103
New grounds of rejection based on priority.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 8, 9, 12, 13, 14, 18, and 19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20140279523A1 Lynam in view of US6944669 Saccocio.
Regarding claims 1 and 12 Lynam teaches:
[(a)] receiving, by a server system (Fig. 1 Item 160) (Authentication Server) and via a first network connection (Network 110 of Fig. 1) to a host computing system (Fig. 1 Item 140) (Merchant Server) (0036), a communication from the host computing system (Fig. 8 Item 801; 0097 “[I]t is received from the merchant server.”) (Note: There are multiple contemplations in 0097 for routing the processing request (i.e. directly to the auth. server or indirectly to the auth. server via the merchant).), wherein the communication is transmitted based on a request from a mobile device (Fig. 6 Item 604; 0076) to interact with an online computing system hosted by the host computing system (Note: The language of “interact” is further limited with the language “is for completing a transaction”. Examiner applies art to the limit hereafter.) and allowing interaction between the mobile device and the online computing system (Note: The language of “allowing interaction” is broad language in light of Spec., see, e.g., instant PGPUB at 0003 (“A given interactive environment can allow a user to access different...functionality[] such as...causing a server to perform one or more operations[.]”) (Examiner’s underlining.). As such, the citations hereafter teach.), wherein the request to interact is for completing a transaction conducted via the mobile device (Fig. 6 Item 601-603; 0072-0075);
[(b)] obtaining, by the server system and from the communication, i) a network identifier associated with the mobile device (Fig. 8 Item 803; 0087 (e.g. IP address and etc.), 0089, 0099 “[T]he response is provided from the retailer/service provider 140.”, (0102 “phone number or IP address”)) (Note: There are multiple contemplations in 0099 for routing the response (i.e. directly to the auth. server or indirectly to the auth. server via the merchant).) and ii) first identification information (0102 “phone number or IP address”) associated with a user of the mobile device;
[(c)] establishing, by the server system, a second network connection (Fig. 4 Item 430; 0061-0063) to a telecommunication computing system (Carrier Infrastructure, aka. carrier) (Fig. 1 Item 120, Fig. 4 Items 161, 431 (showing authentication server with carriers); 0036 “mobile phone operator network (e.g., carrier infrastructure)”; see also 0006 (disclosing “cellular communication network”; 0029, 0036, 0038); 
(Note: The claim language of “telecommunication computing system” can be found in 0039 of the instant PGPUB. Said para. discloses multiple non-limiting contemplations with the use of the optional language of “can.” See, e.g., instant PGPUB at 0039 (“The telecommunication system 112 can include one or more server devices.”) (Examiner’s emphasis.).)
(Note: The instant claim language recites “a first network connection” and “a second network connection”. Compare Fig. 3 Item 320 & 0057 (disclosing sockets with Comm. Controller for at least clients) with Fig. 4 Item 430 & 0063 (disclosing carrier communications module in Auth. Server))
[(d)] providing, by the server system, the network identifier (0102 “phone number or IP”) to the telecommunication computing system (Fig. 8 Item 806; 0102) via the second network connection (see mapping of Lynam supra.);
[(e)] obtaining, by the server system and from the telecommunication computing system, an account credential (0102 “client device ID” or “IP address”; see also (0033 (giving examples of client device ID)) associated with the network identifier of the mobile device (Fig. 8 Item 807; 0102);
from a data source of the server system (Fig. 4 Item 405)...,wherein the second identification information is matched to the account credential (0102 “client device ID” or “IP address”; see also (0033 (giving examples of client device ID)); 
[(g)] authenticating, by the server system and on behalf of the host computing system, the user of the mobile device (0081, 0090 "is 'approved' or 'not approved.’”, 0105 “is approved”) (Note: There are multiple contemplations in 0105 (i.e. the authorization is either direct to client or indirectly to client via merchant)) by comparing (Fig. 8 Item 808; 0104) the first identification information (0104) to one or more data elements obtained from the data source (Fig. 4 Item 405 of Memory of 440, 450, 460, 461a "Device ID", Figs. 5(A-B); 0064);
(Note: Lyman contemplates a plurality of embodiments. As a genius, Lynam contemplates authentication using data that was not sent to the carriers. For example, the authentication server can transmit only a phone number (and not the IP) and receive the IP. Then the IP can be used to authenticate, see, e.g., 0104 (“[T]he authentication server determines that the data in the carrier response matches data not provided to the carrier but that the authentication server has obtained[.]”). (Examiner’s underlining.) It can be appreciated the opposite is contemplated.)
[(h)] transmitting, from the server system to the host computing system, an electronic communication that is generated (0090) based on authenticating the user and that indicates that the mobile device is authorized to interact with the online computing system (Fig. 8 Item 808-809 & Item "Yes"; 0104-0105); and
[(i)] transmitting the responsive set (0080 disclosing transmitted “purchase confirmation” and incorporating by reference U.S. Pat. No. 7,080,049)...,wherein transmitting the responsive set...causes the mobile device (Fig. 6 Item 601-603; 0072-0075)...fields (Note: ‘049 patent discloses that the “user [is] to enter into the form 66 name [and] like information.” Id. at col. 5 ll. 35-50. As such “fields” is taught.) of a graphical interface on the mobile device (Fig. 2 Items 201, 203 (showing display on user device))...
(Note: The reference of 7,080,049 is incorporated by reference in US20140279523A1 Lynam.1)
(Note: Examiner is taking “populate fields” as fill in data in light of Spec., see instant PGPUB at 0024. As such, Lynam teaches in part given that a user fingers in data.)
Lynam does not teach an automated filling mechanism of user information:
[(f)] retrieving, by the server system, a responsive set of identification information...having second identification information associated with the user....
...of identification information... to populate...based on the responsive set of identification information.
Saccocio:
In part Saccocio is directed toward UI/UX webpages. See generally, Saccocio col. 3 l. 55 to col. 4 l. 15 (discussing background of “forms” and “repetition”). In the improvement of Saccocio is directed towards a more sophisticated digital wallet technique for managing data. Id. at col. 4 ll. 28-40.
[(f)] retrieving, by the server system, a responsive set (Fig. 7A-C (showing database retrieving data in conjunction with a Preferences Server; col. 7 ll. 25-67, col. 8 ll. 1-24) of identification information...having second identification information associated with the user (See e.g., Fig. 8 Items 805, 806, 807, 808, 809, 810, or 810; see also Fig. 12 (showing transaction information in webpage) ....
(Note: Identification information is broad in the instant PGPUB. For example (but not limited to), identification information can be an address. Id. at 0020.)
[transmitting]...of identification information... to populate...based on the responsive set of identification information (Fig. 7B Item 720c; col. 7 ll. 55-65).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the confirmation of Lynam, wherein the confirmation after authentication allows for the manual entry of user data with the digital wallet has allows for a user to not have to fill in form in order to automate a manual activity to avoid repetition as discussed in the background of Saccocio. MPEP 2144.04(III) (automating a manual activity).

Regarding claim 2 Lynam teaches:
wherein the network identifier comprises the first identification information (Fig. 8 Item 803; 0087 (e.g. IP address and etc.).

Regarding claims 3 and 13 Lynam teaches:
wherein obtaining the account credential associated with the network identifier comprises (0102 “client device ID” or “IP address”; see also (0033 (giving examples of client device ID)):
with the telecommunication computing system (Fig. 4 Item 430; 0061-0063); 
transmitting a request for the account credential to the telecommunication computing system, wherein the request for the account credential comprises the network identifier; and  (0102 “client device ID” or “IP address”; see also (0033 (giving examples of client device ID))
receiving the account credential from the telecommunication computing system (Fig. 8 Item 807; 0102).
Lynam does not teach:
establishing a secure data connection
Saccocio teaches:
establishing a secure data connection (col. 2 ll. 20-47)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify Lynam’s communication with the communication of Saccocio in order to protect consumer data that may be senstive.

Regarding claims 4 and 14 Lynam teaches:
receiving a credit verification request from the host computing system; and (Fig. 8 Item 803; 0087 (e.g. IP address and etc.), 0089, 0099 “[T]he response is provided from the retailer/service provider 140.”)
performing, based on the account credential and the one or more data elements obtained from the data source (0102 “client device ID” or “IP address”; see also (0033 (giving examples of client device ID)), a credit verification operation in response to receiving the credit verification request, wherein the electronic communication comprises a result of the credit verification operation (Fig. 8 Item 809, 810; 0101, 0106).
(Note: 0029 of instant PGPUB discloses: “[The] credit data [of the credit file] 114 can include...name, address, social security number, credit score, one or more credit card numbers, etc.” 0030 of id. discloses: “A credit file can include a historical report...[A] credit file can include one or more identification information...[A] credit file can include additional data from data sources....such [as] utility providers, [] wireless service providers, information obtained from credit card issuers...etc.” 0066 of id. discloses that a credit verification operation result can include “fraud detection warning” along with “approval code.” As such, the Examiner is taking “credit” in the language as broad. Accordingly, Lynam teaches because it discloses a “credit card” and other payment means. Further, the transaction mechanism is disclosed in `049, see Id. at 0035. Alternatively or jointly, the `049 discloses a “credit card record.” Id. at Claim 4.)

Regarding claims 8 and 18 Lynam teaches:
wherein the first identification information comprises (0102) 

The remaining language (i.e., “at least one of a name of the user, a social security number associated with the user, a geographic address associated with the user, or a credit card number associated with the user.”) is in Markush form or the like. Examiner submits that limitations such as social security number, while not expressly taught by Lynam and Saccocio, are nonetheless old and well known. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to substitute the combined teachings of Lynam+Saccocio, for example any of the “subset of f first client device data [which includes] device ID, a SIM card [etc.]” and replace said data with, for example, a social security number since these are unique numerical values/alphanumeric values that can ID a user.

Regarding claims 9 and 19 Lynam teaches:
wherein the first network connection 
(Note: The instant claim language recites “a first network connection” and “a second network connection”. Compare Fig. 3 Item 320 & 0057 (disclosing sockets with Comm. Controller for at least clients) with Fig. 4 Item 430 & 0063 (disclosing carrier communications module in Auth. Server))
Lynam does not teach:
is a secure data connection, and wherein the communication is provided via the secure data connection.
Saccocio teaches:
is a secure data connection, and wherein the communication is provided via the secure data connection (col. 2 ll. 20-45).

Claims 5, 6, 7, 10, 11, 15, 16, 17, 20, and 21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20140279523A1 Lynam in view of US6944669 Saccocio in view of US20090276368 Martin.
Regarding claims 5 and 15 Lynam teaches:
further comprising, prior to receiving the network identifier (Fig. 8 Item 803; 0087 (e.g. IP address and etc.):
receiving a credit verification request from the host computing system, wherein the credit verification request includes the first identification information; and (0102 “phone number or IP address”)
performing, based on the second identification information (0102 “client device ID” or “IP address”; see also (0033 (giving examples of client device ID)), a credit verification operation in response to receiving the credit verification request; and (Fig. 8 Items 808, 810; 0101, 0105)
(Notes: Examiner notes that the Species teaches the Genius. When looking at the Spec., which includes the originally filed claims, Examiner is pointing to claim 16 which imposes a limitation and is thus a Species. Accordingly, the fraud detection is a Species which teaches the instant Genus in claims 5/15.)
Lynam does not teach:
updating the second identification information with at least some of the first identification information.
Saccocio teaches:
updating the second identification information with at least some of the first identification information (Fig. 8 Item 805; col. 8 ll. 60-67).
(Examiner notes that claims 5/15 and its element of “updating...” does not antecedent basis. Reading in light of the Spec., Examiner is anchoring his interpretation in para. 0065 of the instant PGPUB.)
Martin additionally teaches:
Without conceding that both the primary and secondary reference wholly teach, Examiner submits that Martin teaches credit verification and the like in the following: 0039 (disclosing products and services); 0114 (disclosing financial health); and 0120 (same).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Lynam and Saccocio with the teachings of Martin in order to reach consumers directly for advertising reasons. For example, a business may attempt to reach customers via mail box and paper; however, these advertising channels may be ineffective. In the instant case, it is obvious piggy back user authentication with user financial analysis in order to reach a user in real time. For example, a user may be making a transaction and upon authentication may be given a coupon, slip, financial product, and the like, as this would be a targeted way to advertise as oppose to randomly sending paper mail which may have low hit rates.

Regarding claims 6 and 16 Lynam teaches:
wherein performing the credit verification request comprises determining whether the request to interact with the online computing system is indicative of fraudulent activity (Fig. 8 Items 808, 810; 0101, 0105).

Regarding claims 7 and 17 Lynam teaches:
determining that the request to interact with the online computing system is indicative of the fraudulent activity; and (Fig. 8 Items 808, 810; 0101, 0105)
transmitting, from the server system to the host computing system, a warning to terminate the request (0105 (disclosing multiple contemplations)).

Regarding claims 10 and 20 Lynam teaches:
based on the second identification information; and (0102 “client device ID” or “IP address”; see also (0033 (giving examples of client device ID))
transmitting, via the first network connection and to the mobile device, information  (0080 disclosing transmitted “purchase confirmation” and incorporating by reference U.S. Pat. No. 7,080,049)
Neither Lynam nor Saccocio teach:
determining whether the user is eligible for a product or service...associated with the product or service.
Martin teaches:
determining whether the user is eligible for a product or service...associated with the product or service 0039 (disclosing products and services); 0114 (disclosing financial health); and 0120 (same).

Regarding claims 11 and 21 Martin teaches:
wherein the product or service comprises a financial product or service from a third party lender (0039 (disclosing bank offers)) 
(Note: Instant PGPUB (0053) discloses bank as an example of a third party.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

	


    
        
            
        
            
    

    
        1 Herein after referred to as the ‘049 patent.